DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to “a peristaltic IV pump”; IV appears to be an abbreviation of intravenous, but could equally be a 4 given the lack of definition. Still further, the term more common in the art is a peristaltic pump, not a peristaltic intravenous pump. For the purposes of examination the claim will be treated as though referring to a peristaltic pump; clarification is required.
Claim 7 calls for identifying corresponding values within “each of one or more pairs of the active time segments”. Claim 1 defines only that there must be “one or more active time 
Claims 15 and 20 call for adjusting the frequency-domain pressure signal  to include “dividing magnitudes of the frequency-domain pressure signal by a quotient of the second plurality of values and the total sample window of values.” It is unclear what a “quotient of the second plurality of values and the total sample window of values might include – dividing each magnitude of the second plurality of values by some corresponding total window magnitude? Or a sum of the magnitudes of each? If it merely refers to the number of samples in each, this would fail to further limit the corresponding independent claims because this is already set forth in claims 12 and 16 as the ratio of sizes of each of these categories of data. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claims cannot be further treated on the merits.
 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 calls for removing the active time segments from the filtered signal to generate the filtered signal; claim 16 already calls for deleting these segments.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a patient status metric by filtering and transforming received pressure data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application 

The Examiner notes that claim 6 has not been rejected under 101 because it presents a practical application in the form of applying the abstract idea to effect a particular treatment for a condition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle (US 2016/0073959) in view of Kim (US 2007/0232947), Kondo (US 2003/0109791), and Meyer (US 2012/0172732).
Regarding claim 1, Eagle discloses a system for monitoring a patient using a measurement associated with a pressure (abstract) within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0033]), comprising:
a pressure sensor including a transducer disposed adjacent to or connected to a tube in fluid connection with the circulatory system and configured to generate an electronic signal 
an evaluation unit (paragraph [0081]), including a computer processor communicatively connected to the pressure sensor to receive the electronic signal and a memory storing non-transitory computer-readable instructions that, when executed by the computer processor, cause the evaluation unit to: 
obtain a time-domain pressure signal comprising values of an electronic signal associated with the pressure from the transducer based upon a physical phenomenon associated with the pressure of the patient over a sample period (paragraph [0011]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating (implicit in paragraph [0033], [0082]) and (ii) one or more inactive time segments during which the pump is not operating (paragraph [0033], [0082]);
identify a first plurality of the values of the time-domain pressure signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain pressure signal associated with the one or more active time segments (paragraph [0033], [0082]);
generate a filtered time-domain pressure signal based upon the first plurality of the values and excluding the second plurality of the values (paragraph [0033]);
apply a transformation to the filtered time-domain pressure signal to generate a frequency-domain pressure signal (e.g. paragraph [0041], Fourier transform);
and

Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo teaches a system for monitoring a patient’s blood pressure which includes obtaining a time-domain pressure signal (abstract) and removing segments from the system which contain artifacts (paragraphs [0077]-[0078). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and configured it to remove the second plurality of values, as taught by Kondo, in order to increase the accuracy of data used in patient evaluation.  
Eagle, as modified, does not call for adjusting the frequency domain pressure signal, based on a ratio between a size of the second plurality of values of the time domain pressure 

Regarding claim 3, Eagle further discloses that the pump is configured to operate periodically, such that the one or more active time segments and the one or more inactive time segments periodically alternate (paragraph [0033]).  
Regarding claim 4, Eagle further discloses that the tube is disposed between the patient and the pump such that a part of the pump is in fluid connection with the circulatory system of the patient via the tube (paragraph [0011]).  
Regarding claim 5, Eagle further discloses that the transducer comprises a pressure sensor disposed in fluid connection with an interior of the tube and the physical phenomenon 
Regarding claim 6, Eagle further discloses that the instructions further cause the evaluation unit to: determine whether the patient status metric indicates a condition of the patient is abnormal and adjust operation of the pump when the patient status metric indicates the condition of the patient is abnormal by changing a rate of flow of a fluid from the pump into the circulatory system of the patient (paragraphs [0098]-[0102]).  
Regarding claim 8, Kondo further teaches that the executable instructions that cause the evaluation unit to generate the filtered time-domain pressure signal include instructions that cause the evaluation unit to: estimate a plurality of values as substitute values for the excluded values, wherein the new plurality of values are estimated based upon non-excluded values without reference to the excluded values; and generate a filtered time-domain pressure signal by combining the non-excluded values and the new plurality of values to replace the excluded values  (paragraphs [0077], [0078]); the Examiner notes that, as modifying Eagle, the excluded values would correspond to the values when the pump is active. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and replaced the excluded values with estimated values, as further taught by Kondo, in order to avoid gaps in the data.  
Regarding claim 10, Eagle further discloses that the executable instructions that cause the evaluation unit to determine the patient status metric include instructions that cause the evaluation unit to: identify a plurality of frequencies associated with local maxima (peaks) of the frequency-domain pressure signal; and determine the patient status metric based at least in 
Regarding claim 11, Eagle further discloses that the patient status metric is a blood volume metric indicating one or more of the following: hypovolemia, hypervolemia, or euvolemia (paragraph [0008]).  
Regarding claim 12, Eagle discloses a device for monitoring a patient, comprising: a pressure sensor, including a transducer configured to monitor a physical phenomenon associated with a pressure within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0011], [0033]); and an evaluation unit (paragraph [0081]), including a computer processor communicatively connected to the pressure sensor and a memory storing non-transitory executable instructions that, when executed by the computer processor, cause the evaluation unit to: obtain a time-domain pressure signal comprising values of an electronic signal associated with the pressure received from the transducer of the pressure sensor over a sample period (paragraph [0011]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating and (ii) one or more inactive time segments during which the pump is not operating (paragraph [0033], [0082]); identify a first plurality of the values of the time-domain pressure signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain pressure signal associated with the one or more active time segments (paragraphs [0033], [0082]); generate a filtered time-domain pressure signal based upon the first plurality of the values and excluding the second plurality of the values (paragraph [0033]); apply a transformation to the filtered time-
Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo teaches a system for monitoring a patient’s blood pressure which includes obtaining a time-domain pressure signal (abstract) and removing segments from the system which contain artifacts (paragraphs [0077]-[0078). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and configured it to remove the second plurality of values, as taught by Kondo, in order to increase the accuracy of data used in patient evaluation.  

Regarding claim 13, as the filtered time series includes the first plurality of values from the time-domain pressure signal (a first time series of discrete values), the filtered time-domain pressure signal inherently comprises a second time series of discrete values which contains at least one segment of a sequential plurality of values within the second time series that are equivalent to a corresponding segment of a sequential plurality of corresponding values within the first time series (the first plurality of values).  

Regarding claims 16 and 17, Eagle discloses a method of monitoring a patient using a measurement associated with a pressure within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0011]), comprising: monitoring, by a transducer, a physical phenomenon associated with the pressure of the patient over a sample period (paragraph [0033]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating and (ii) one or more inactive time segments during which the pump is not operating (paragraphs [0033], [0082]); - 56 -3712044.05543obtaining, by a processor of an evaluation unit (paragraph [0081]), a time-domain pressure signal comprising values of an electronic signal associated with the pressure from the transducer based upon the monitored physical phenomenon over the sample period (paragraph [0011]); identifying, by the processor of the 
Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo 
Eagle, as modified, does not call for adjusting the frequency domain pressure signal, based on a ratio between a size of the second plurality of values of the time domain pressure signal and a total sample window of values of the time domain pressure signal. Meyer teaches a pressure method system which includes obtaining a time domain pressure signal (paragraph [0034]), applying a transformation to the signal to generate a frequency domain pressure signal (paragraph [0034]), and scaling the frequency domain pressure signal based on relative amounts of types of data in the signal (paragraph [0034]); Meyer is not explicit as to the adjustment or scaling being based on a ratio between a size of a plurality of excluded values and a total sample size, but one of ordinary skill in the art would find it obvious to scale the signal based on the size of the data to allow comparison of relative power of peaks between samples of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Eagle, as modified, and included adjustment of the frequency domain pressure signal based on a ratio between a size of the second plurality of values and the total sample window, as taught by Meyer, in order to ensure that the resulting patient status metric is independent of signal sample window size.
Regarding claim 18, Kondo further teaches that generating the filtered time-domain pressure signal includes estimating a plurality of values as substitute values for the excluded .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle, as modified and applied above, and further in view of Holmer (US 2016/0206804).
Eagle does not specify the type of pump used to perform the intravenous pumping; Holmer teaches the use of a peristaltic pump to pump fluids into a patient while also allowing measurement of pressures (abstract; paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Eagle, as modified, using a peristaltic IV pump, as taught by Holmer, because peristaltic pumps are routinely used for the pumping tasks disclosed by Eagle.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle, as modified and applied above, and further in view of Sternby (US 2015/0306293).
Regarding claims 9 and 19, Kondo does not specify how the third plurality of values are estimated; Sternby teaches estimating a set of values by performing a regression analysis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791